        Case 5:19-cv-00729-SLP Document 19-1 Filed 06/01/20 Page 1 of 2

                                               The Center for Employment Law
                                                          1133 N. Portland Ave.
                                                      Oklahoma City, OK 73107
                                                                 405.252.1180
                                                 CenterForEmploymentLaw.com

May 29, 2020

Alan Melvin
10833 Sunset BLVD
Spencer, OK 73084

        Re: Melvin v. Imperial, LLC; CIV-19-729-SLP - Motion to Withdraw

Alan:

Enclosed is the Court’s Order conditionally granting the Motion to Withdraw as
Attorneys of Record in your case filed by Leah Roper and myself. Please review
the order.

Sincerely,

D. Colby Addison
D. Colby Addison
ATTORNEY AT LAW




                                                          Exhibit 1
D. Colby Addison                                                 Leah M. Roper
Partner                                                                Partner
Case 5:19-cv-00729-SLP Document 19-1 Filed 06/01/20 Page 2 of 2
